       Case 3:19-cv-08210-DJH Document 50 Filed 07/26/21 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   Lavell H. Jones,                                   No. CV-19-08210-PCT-DJH
11                  Plaintiff,                          ORDER
12   v.
13   State of Arizona, et al.,
14                  Defendants.
15
16          Pending before the Court is the State of Arizona, the Arizona Board of Regents, and
17   Northern Arizona University (collectively, the “Defendants”) Motion for Summary
18   Judgment (Doc. 45). Plaintiff Lavell H. Jones (“Mr. Jones” or “Plaintiff”) filed a Response
19   (Doc. 48), and Defendants filed a Reply (Doc. 49).
20   I. Background
21          Mr. Jones, a black man, is a former employee of Northern Arizona University. (Doc.
22   1 at ¶¶ 4, 11). He began work in August 2012 as a shuttle driver. (Doc. 45-1 at 4). After a
23   March 2018 incident with a shuttle passenger, Defendants terminated his employment.
24   (Docs. 1 at ¶¶ 12, 14; 45 at 2). As described by Defendants, the incident started when
25   Plaintiff asked a passenger to move his legs. (Doc. 45-1 at 24). The passenger attempted to
26   comply, but his height made it difficult to “fully move his feet completely out of the way.”
27   (Id.) At the next stop Plaintiff exited his seat and again instructed the passenger to comply.
28   When Plaintiff resumed driving, he continued to comment on the “feet thing.” (Id.) Verbal
       Case 3:19-cv-08210-DJH Document 50 Filed 07/26/21 Page 2 of 8



 1   escalation between Plaintiff and the passenger occurred. (Id.) Ultimately, Plaintiff called
 2   the police and pulled the bus over for removal of the passenger. (Id.) Defendants informed
 3   Plaintiff that his behavior during the incident was unprofessional, inappropriate, and served
 4   to escalate the situation. (Docs. 1 at ¶ 13; 19 at ¶ 13). Mr. Jones argues that the passenger
 5   was “unruly and argumentative” and that he had followed the appropriate policies and
 6   procedures in handling the incident, despite later censure. (Doc. 48 at 4).
 7          On April 6, 2018, following the incident, Defendants placed Plaintiff on
 8   administrative leave. (Docs. 1 at ¶ 14; 19 at ¶ 14). Defendants subsequently terminated
 9   Plaintiff on May 1, 2018. (Docs. 1 at ¶ 14; 19 at ¶ 14). A memorandum to Plaintiff by
10   Defendants lists the March incident and several other incidents of poor employee
11   performance dating back to 2013 as the basis for his termination. (Doc. 45-1 at 22).
12          Plaintiff then filed a complaint with the EEOC on December 20, 2018. (Doc. 1 at ¶
13   15). He brings two Claims against Defendants under Title VII for racial discrimination and
14   retaliation. (Id. at ¶¶ 6–7). Plaintiff claims he was denied promotions and excessively
15   disciplined because of his race. (Doc. 48 at 4). The Court notes that this is not the first time
16   Plaintiff has alleged that Defendants discriminated against him because of his race. In
17   2016, Plaintiff filed a complaint with the EEOC against Defendants alleging that his former
18   supervisor discriminated against him because of his race. (Doc. 45-1 at 70). The EEOC’s
19   investigation was inconclusive, and the record does not show Plaintiff filed suit after the
20   EEOC’s finding. (Id. at 72).
21          Defendants now move for summary judgment on both Claims.
22   II. Legal Standard
23          Summary judgment is generally appropriate when the evidence, viewed “in the light
24   most favorable to the non-moving party,” shows “that there is no genuine dispute as to any
25   material fact and the movant is entitled to judgment as a matter of law.” Eisenberg v. Ins.
26   Co. of N. Am., 815 F.2d 1285, 1289 (9th Cir. 1987); Fed. R. Civ. P. 56(a). A fact is material
27   if it affects the outcome of the case under prevailing substantive law. Anderson v. Liberty
28   Lobby, Inc., 477 U.S. 242, 248 (1986). There is a genuine dispute “if the evidence is such


                                                  -2-
       Case 3:19-cv-08210-DJH Document 50 Filed 07/26/21 Page 3 of 8



 1   that a reasonable jury could return a verdict for the nonmoving party.” Id. However, “legal
 2   conclusions couched as factual allegations” as well as “conclusory allegations of law and
 3   unwarranted inferences” need not be accepted as true. Williams v. Alhambra Sch. Dist. No.
 4   68, 234 F. Supp. 3d 971, 978 (D. Ariz. 2017) (quoting Pareto v. FDIC, 139 F.3d 696, 699
 5   (9th Cir. 1998)). The Court may consider “hearsay evidence submitted in an inadmissible
 6   form” on a summary judgment motion “so long as the underlying evidence could be
 7   provided in an admissible form at trial, such as by live testimony.” JL Beverage Co., LLC
 8   v. Jim Beam Brands Co., 828 F.3d 1098, 1110 (9th Cir. 2016). Summary judgment must
 9   be entered “against a party who fails to make a showing sufficient to establish the existence
10   of an element essential to that party’s case, and on which that party will bear the burden of
11   proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
12   III.   Discussion
13           A.    Racial Discrimination
14          Defendants argue Plaintiff fails to establish a prima facie case of discrimination.
15   (Doc. 45 at 4). Title VII of the Civil Rights act of 1964 prohibits an employer from
16   discriminating based on race. 42 U.S.C. § 2000e-2(a). An employer discriminates against
17   an employee when it treats him or her “less favorably than others similarly situated on
18   account of race.” Jauregui v. City of Glendale, 852 F.2d 1128, 1134 (9th Cir. 1988). To
19   establish a prima facie case of racial discrimination under Title VII, a plaintiff “‘must offer
20   evidence that gives rise to an inference of unlawful discrimination,’ either through the
21   framework set forth in McDonnell Douglas v. Green, 411 U.S. 792, 802 (1973) or with
22   direct or circumstantial evidence of discriminatory intent.” Vasquez v. Cty. of Los Angeles,
23   349 F.3d 634, 640 (9th Cir. 2003) (quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450
24   U.S. 248, 253 (1981)). When a plaintiff responds to a summary judgment motion, he makes
25   a choice regarding how to establish his case, either by using the McDonnell Douglas
26   framework or by producing “direct or circumstantial evidence to demonstrate that a
27   discriminatory reason more likely than not motivated” defendant. McGinest v. GTE Serv.
28   Corp., 360 F.3d 1103, 1122 (9th Cir. 2004).


                                                  -3-
       Case 3:19-cv-08210-DJH Document 50 Filed 07/26/21 Page 4 of 8



 1          Here, Plaintiff responded using the McDonnell Douglas framework. (Doc. 48 at 10).
 2   Establishing a prima facie case under McDonnell Douglas requires a plaintiff to show: (1)
 3   he is a member of a class protected by Title VII; (2) he performed his job satisfactorily; (3)
 4   he endured adverse employment action; and (4) the plaintiff’s employer gave more
 5   favorable treatment to similarly situated employees outside plaintiff’s protected class.
 6   Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2006) (citing
 7   McDonnell Douglas, 411 U.S. at 802). Once a plaintiff establishes a prima facie case, the
 8   burden shifts to the defendants to show there were legitimate, nondiscriminatory reasons
 9   for the adverse employment action. Leong v. Potter, 347 F.3d 1117, 1124 (9th Cir. 2003)
10   (citing McDonnell Douglas, 411 U.S. at 804). The plaintiff is then responsible for
11   establishing that the employer’s stated discriminatory reason is a pretext for discrimination.
12   Id.
13                    1. Protected class
14          The parties do not dispute Mr. Jones, a black male, is a member of a protected class.
15   See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502 (1993) (finding that the plaintiff met this
16   prong by proving that he was black and therefore a member of a protected class).
17                    2. Job performance
18          The Parties dispute whether Plaintiff performed his job well. “If an employment
19   practice which operates to exclude [minorities] cannot be shown to be related to job
20   performance, the practice is prohibited.” Ricci v. DeStefano, 557 U.S. 557, 578 (2009)
21   (quoting Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971)). When an employee is
22   notified that further poor job performance could lead to termination, this indicates the
23   employee’s job performance is not satisfactory. Medina v. FCH Enters., No. 12-00364,
24   2013 WL 3157526, at *26 (D. Haw. June 19, 2013); see also Buhl v. Abbott Labs., 817 F.
25   App’x 408, 411 (9th Cir. 2020) (finding that past misconduct leading to termination
26   warnings indicated performance dissatisfaction).
27          Defendants argue they terminated Plaintiff “for repeated incidents of unprofessional
28   communications and interactions in the position of Driver, Bus/Tram at Shuttle Services.”


                                                 -4-
       Case 3:19-cv-08210-DJH Document 50 Filed 07/26/21 Page 5 of 8



 1   (Doc. 45-1 at 22). Defendants characterize Plaintiff’s March 2018 incident as the “final
 2   straw” following many documented “Needs Improvement” employee performance
 3   reviews. (Doc. 49 at 11). In addition, Defendants argue that throughout Plaintiff’s employ,
 4   they received complaints about Plaintiff’s behavior, which they attempted to address. (Doc.
 5   45 at 4).
 6          To evidence this, Defendants present several written warnings related to Plaintiff’s
 7   poor job performance dating back to 2013. (See e.g., Doc. 45-1 at 22–25). In December
 8   2013, Plaintiff received a letter of warning for failure to do post-trip inspections, “drive all
 9   assigned routes,” and be respectful to other drivers. (Id. at 27). The letter also stated that if
10   Plaintiff’s performance did not improve, termination may be necessary. (Id.) In September
11   2014 Plaintiff received a letter of warning for hitting a student’s backpack, honking at the
12   student, and leaving a bus stop without allowing students to board. (Id. at 29–30).
13   Defendants had a performance discussion with Plaintiff in 2014 regarding unprofessional
14   communication and Plaintiff chest-bumping a coworker. (Id. at 22, 39). In 2015 Defendants
15   had a performance discussion with Plaintiff regarding inappropriate comments made to a
16   student coworker that made her uncomfortable. (Id. at 22). Plaintiff received an overall
17   “Needs Improvement” performance rating in 2015. (Id. at 56). In January 2016, Plaintiff
18   received a letter of warning for unprofessional communication with staff workers. (Id. at
19   32). Defendants instructed Plaintiff to speak professionally following this letter of warning.
20   (Id. at 23). Plaintiff received an overall “Needs Improvement” performance rating in 2016.
21   (Id. at 61).
22          Plaintiff does not dispute that these events occurred. However, Plaintiff argues that
23   his supervisor had said Plaintiff had done his job well and that his “very good” job
24   performance rating in 2017, a year prior to his 2018 termination incident establishes that
25   he performed his job satisfactorily. (Doc. 48-1 at 7–17, 20–28). Plaintiff additionally
26   asserts that his misconduct prior to 2016 should not be relevant because “[i]t was dealt with
27   in the 2016 EEOC charge and was over with.” (Doc. 48 at 12). Plaintiff also attempts to
28   refute Defendants’ allegations concerning Plaintiff’s unprofessional demeanor because he


                                                   -5-
         Case 3:19-cv-08210-DJH Document 50 Filed 07/26/21 Page 6 of 8



 1   was “repeatedly asked to transport alumni and . . . university management on events.” (Id.
 2   at 6).
 3            The Court finds that Plaintiff’s arguments do not establish “that he was doing his
 4   job well enough to rule out the possibility that he was fired for inadequate job
 5   performance.” Sengupta v. Morrison-Knudsen Co., 804 F.2d 1072, 1074–75 (9th Cir.
 6   1986) (quoting Loeb v. Textron, Inc., 600 F.2d 1003, 1013 (1st Cir. 1979)). The fact that
 7   Plaintiff had received some good performance reviews immediately before his termination
 8   does not erase the litany of other reviews that show Plaintiff was not performing a
 9   satisfactory job as a whole. Despite Plaintiff’s arguments that his past misconduct should
10   not be considered, the Court cannot find, nor has it been presented with, legal authority
11   stating that past performance is subject to a time-bar when evaluating an employee for
12   termination. Finally, the fact that he was asked to transport passengers to university events
13   is not surprising given his position, and it does not erase other incidents of misconduct.
14   Overall, Plaintiff’s arguments do not rule out the possibility that he was fired for inadequate
15   performance. See Sengupta, 804 F.2d at 1074–75 (finding no racial discrimination for
16   termination of an employee with lower performance evaluations during company economic
17   difficulties); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054 (9th Cir. 2002) (finding
18   where an employee failed to perform a function of her job, it was not clear that she
19   performed her job well enough to rule out the possibility of termination for inadequate job
20   performance); Strong v. Progressive Roofing Servs., No. 05–1023–PHX–EHC, 2007 WL
21   2410354, at *7 (D. Ariz. Aug. 19, 2007) (citing Sengupta v. Morrison-Knudsen Co., 804
22   F.2d 1072, 1075 (9th Cir. 1986) (finding where an employee violated company policies on
23   numerous occasions and failed to offer evidence to the contrary, termination on the basis
24   of inadequate job performance was not ruled out).
25            Because the record, when viewed as whole, reflects poor job performance, Plaintiff
26   has not established the second prong of his prima facie claim.1 As Plaintiff must establish
27   1
       The Court notes that, even assuming Plaintiff could make a prima facie showing, these
     repeated infractions and admonitions evidence legitimate, non-discriminatory reasons to
28   terminate Plaintiff. Although Plaintiff argues pretext may be inferred by the fact that some
     of the infractions are so remote in time, this argument, again, cites to no legal support.

                                                  -6-
       Case 3:19-cv-08210-DJH Document 50 Filed 07/26/21 Page 7 of 8



 1   all elements of the McDonnell Douglas framework for a prima facie case, the Court may
 2   end the inquiry here. The undisputed facts show Defendants are entitled to summary
 3   judgment on Plaintiff’s racial discrimination Claim in their favor.
 4           B.    Retaliation
 5           Defendants additionally argue that summary judgment is proper because Plaintiff
 6   has failed to establish a prima facie retaliation claim. Title VII of the Civil Rights Act of
 7   1964 prevents employers from retaliating against employees for opposing unlawful
 8   discrimination. 42 U.S.C. § 2000e-3(a). The McDonnell Douglas framework also applies
 9   to Title VII retaliation claims. McGinest, 360 F.3d at 1124. To establish a prima facie case
10   of retaliation, a plaintiff must show (1) that they “engaged in protected activity”; (2) that
11   thereafter “adverse employment action” was taken against them; and (3) “a causal link
12   exists between the two” events. Cohen v. Fred Meyer, Inc., 686 F.2d 793, 796 (9th Cir.
13   1982). An employee engages in protected conduct when he makes a charge, testifies,
14   assists, or participates in an investigation, proceeding or hearing regarding unlawful
15   employment practices. 42 U.S.C. § 2000e-3(a). An adverse employment act is an action
16   that is reasonably likely to deter employees from engaging in protected activity.” Ray v.
17   Henderson, 217 F.3d 1234, 1237 (9th Cir. 2000). Termination qualifies as an adverse
18   employment action. Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 2000). To
19   establish a causal link, a plaintiff must show that the employer’s retaliation “was the but-
20   for cause of the challenged employment action.” University of Texas Sw. Med. Ctr. v.
21   Nassar, 570 U.S. 338, 362-63 (2013). Timing can establish a causal link when an
22   employer’s actions are “close on the heels” of a plaintiff’s complaint. Ray, 217 F.3d at
23   1244.
24           Plaintiff alleges Defendants terminated his employment in retaliation for
25   “engag[ing] in activity protected by Title VII.” (Doc. 1 at ¶¶ 39–40). The activity he refers
26   to is his March 14, 2016, EEOC charge filing against his former supervisor. (Doc. 45-1 at
27   70). It is undisputed that he filed an EEOC claim in March of 2016 for alleged
28
     (Doc. 48 at 15–16).

                                                 -7-
       Case 3:19-cv-08210-DJH Document 50 Filed 07/26/21 Page 8 of 8



 1   discrimination, which is a protected activity, and it is undisputed that Defendants
 2   terminated Plaintiff two years later, which qualifies as an adverse employment action. See
 3   Brooks, 229 F.3d at 928; see also 42 U.S.C. § 2000e-3(a). However, Plaintiff has not
 4   brought forth any evidence showing a causal link between his 2016 EEOC filing and his
 5   2018 termination.
 6          Plaintiff merely concludes there is a causal link but does not substantiate this
 7   assertion. (Doc. 1 at ¶ 16; Doc. 19 at ¶ 16). The two events are separated by two years.
 8   Plaintiff’s termination was not “right on the heels” of his 2016 EEOC filing and, therefore,
 9   the timing does not establish the connection. See Ray, 217 F.3d at 1244. Additionally,
10   because Plaintiff filed another EEOC complaint on December 20, 2018 after his
11   termination in March 2018, the adverse employment action thus was not a result of this
12   more recent filing. Consequently, without showing a causal connection Plaintiff fails to
13   satisfy his burden to establish a prima facie retaliation claim.
14   IV.    Conclusion
15          Mr. Jones has failed to establish a prima facie claim for racial discrimination and
16   retaliation. Therefore, the Court must grant Summary Judgment in Defendants’ favor on
17   both Claims.
18          Accordingly,
19          IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment
20   (Doc. 45) is granted. The Clerk of Court is directed to enter judgment in Defendants’ favor
21   and terminate this matter.
22          Dated this 26th day of July, 2021.
23
24
25                                                 Honorable Diane J. Humetewa
26                                                 United States District Judge

27
28


                                                  -8-
